DETAILED ACTION
This Office Action is in response to Applicant’s RCE filing submission on 4/25/2022. Claims 3-6 were cancelled in the previous Office Action, claims 1, and 15 are amended, and claims 8 – 14 remain withdrawn post restriction election. As such claims 1, 2, 7 and 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/25/2022 has been entered.


Response to Arguments
Applicant’s arguments filed in the RCE Amendment filed 4/25/2022 (herein “Amendment”) with respect to the 35 USC §103 rejection for claim 1 and 15, raised in the previous office action over Isobe, and in view of Eagleman raised in the previous office action have been considered, but are persuasive only to the extent that the amendments have changed the broadest reasonable interpretation, thus necessitating a new ground of rejection in view of newly cited references Cengiz et al. (US20170270484A1), Traupman et al. (US20140358826A1), and Yongguo Kang (US20190096385A1). 
Applicant contends on page 7 of the Amendment that because “Isobe does not even mention the words ‘media’ or ‘medium,’” Isobe therefore does not teach the claimed extracted attribute keyword that indicates the type of the media medium.
However, the broadest reasonable interpretation in light of the specification does not require such a narrow construction. Par. 0305 of the originally filed specification states: For example, attribute keywords may include warnings, guidance, entertainment magazines, fairy tales, comic books, news, current affairs magazines, etc. as keywords representing the type of media/purpose, and keywords that indicate mood/feeling may include hard, accentuating, important, light, stylish, fashionable, trendy, interesting, cute, funny, neat, and the like.
Therefore, the broadest reasonable interpretation in light of the specification of the claimed attribute keyword that indicates the type of the media medium would include the sense of the mood/feeling representing a particular type of media medium as well. 
Therefore, while all of the Applicant’s arguments and amendments filed in the Amendment have been fully considered, they persuasive only to the extent that the amendments have changed the broadest reasonable interpretation. Please see below for more detail including updated citations and obviousness rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (US20110093272A1), Eagleman (US20180233163A1), Cengiz et al. (US20170270484A1) (hereinafter "Cengiz"), Traupman et al. (US 20140358826 A1)(hereinafter "Traupman"), and Yongguo Kang (US 20190096385 A1)(hereinafter " Kang").

Isobe and Eagleman were applied in the previous Office Action.
Regarding claim 1, and 15 Isobe teaches [An artificial intelligence (AI) apparatus for mutually converting a text and a speech - claim 1] and [a method for mutually converting a text and a speech, the method – claim 15] comprising: a memory configured to store a plurality of Text-To- Speech (TTS) engines; and (Isobe, Par. 0064:"The pieces of speech data synthesized respectively by each emotion are finally output as a speech message of one sentence.", and Par. 0065:" Data stored in speech synthesis data storage device 305 is used by speech data synthesizer 303 to generate speech synthesis data. That is, speech synthesis data storage device 305 supplies data for speech synthesis and parameters to speech data synthesizer 303.”),
generate a speech corresponding to the text by using a TTS engine corresponding to the determined speech style among the plurality of TTS engines, and (Isobe, Par. 0014:” In still another preferred embodiment of the present invention, the speech synthesis data storage device may additionally store a parameter for setting, for each emotion class, the characteristics of a speech pattern for each user of the plural communication terminals, and the speech data synthesizer may adjust the synthesized speech data based on the parameter [style]. In the present embodiment, because speech data is adjusted by using a parameter depending on a type of emotion stored for each user, speech data that matches the characteristics of the speech pattern of a user are generated. Therefore, it is possible to generate a speech message that reflects the individual characteristics of voice of a user who is a transmitter.”),
output the generated speech, (Isobe, Par. 0064:” The pieces of speech data synthesized respectively by each emotion are finally output as a speech message of one sentence.").
Isobe fails to explicitly disclose, however, Eagleman teaches a processor configured to: obtain image data containing a text (Eagleman, Par. 0049:” In one variant, the input information includes information related to a user's surroundings and/or the surroundings of a system component [e.g., sensor], such as information associated with nearby objects and/or people [e.g., wherein Block S110 includes extracting information, such as text, semantic meaning, conceptual information, and/or any other suitable information, from the input information]. In a first example of this variant, the system includes an image sensor [e.g., camera], and the text input includes text recognized in images captured by the image sensor [e.g., automatically detected, such as by performing image segmentation, optical character recognition, etc.], and/or other extracted information [e.g., conceptual information] includes information discerned from the images [e.g., as described above].”).
determine a speech style corresponding to the text. (Eagleman, Par. 0055:” In one variation, Block S120 can include implementing a text-to-speech [TTS] engine that extracts a set of acoustic components [e.g., a closed set of acoustic components] from the communication data of Block S110. The TTS engine can implement a synthesizer that converts language text into speech and/or renders symbolic linguistic representations [e.g., phonetic transcriptions, phonemic transcriptions, morphological transcriptions, etc.] into speech components without generating sound. The acoustic components can include phonemes [or sounds at the resolution of phonemes], or finer-time-scale acoustic components used to construct phonemes. As such, the acoustic components can be phonemes, sub-phoneme components, and/or super-phoneme assemblies, and can include aspects of tone, stress, or any other suitable phoneme feature.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe in view of Eagleman to obtain image data containing a text, determine a speech style corresponding to the text, in order to allow a user to haptically receive communications originating in a textual format, as evidence by Eagleman (See Par. 0019).
Isobe and Eagleman fail to explicitly disclose, however, Cengiz teaches wherein the processor is further configured to: extract an attribute keyword from the image data by using an attribute keyword extraction model (Cengiz, Par. 0101:” In an embodiments a résumé extraction engine applies a dictionary look-up model to a résumé to identify a résumé value corresponding to a résumé attribute. The dictionary look-up model uses a dictionary to analyze a résumé. The dictionary includes a list of keywords. The dictionary indicates that a particular keyword corresponds to a particular résumé attribute. The résumé extraction engine compares keywords in the dictionary to a string of text in the résumé to determine whether there is a match. If there is a match with a particular keyword corresponding to a particular résumé attribute, then the résumé extraction engine determines that the string of text corresponds to the particular résumé attribute.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe and Eagleman in view of Cengiz to wherein the processor is further configured to: extract an attribute keyword from the image data by using an attribute keyword extraction model, in order to identify relationships between the tokens based on sentence structure, as evidence by Cengiz (see Par. 0049).
Isobe, Eagleman and Cengiz fail to explicitly disclose, however, Traupman teaches wherein the attribute keyword extraction model is a model for extracting the attribute keyword based on the text and an image included in the image data, a color of the text and the image, and an arrangement of the text and the image, (Traupman, Par.  0035:” According to various exemplary embodiments, the raw features may include raw context data or raw context features describing a potential or actual context in which a particular member may interact with a particular content item [such as an advertisement displayed on a webpage]. Examples of raw context data include time, date, hour of day, day of week, hour of week, Internet Protocol [IP] address, current user geo-location information, content item position information [e.g., the position on a webpage of the content item, such as top, bottom, left, right, center, banner, etc.], content item host page information or channel ID [e.g., the backing page upon which the content item is displayed, such as a member profile page, homepage, content feed page, group page, etc., or the channel through which the content item is displayed, such as webpage, email, text, etc.], content item rendering information [e.g., various rendering characteristics of a content item with respect to the appearance of the content item, such as advertisement format, ad lot size/shape, advertisement image characteristics, advertisement color characteristics, advertisement title font size, advertisement title font type, advertisement keyword font size, advertisement keyword font type, etc.], browser data describing a browser utilized to render content …”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, Eagleman and Cengiz in view of Traupman to wherein the attribute keyword extraction model is a model for extracting the attribute keyword based on the text and an image included in the image data, a color of the text and the image, and an arrangement of the text and the image, in order to provide significant advantages, in that the operation of the response prediction system, as evidence by Traupman (see Par. 0070).
Isobe, Eagleman, Cengiz and Traupman fail to explicitly disclose, however, Kang teaches wherein the attribute keyword indicates a type of a media medium, and select a speech style having an attribute keyword which is most similar to the extracted attribute keyword indicating the type of the media medium. (Kang, Par. 0018: “In this embodiment, a training sample includes a text, and a speech corresponding to the text. A type of training sample includes: a text of the type, and the speech of the text having a style of speech corresponding to the type read by an announcer corresponding to the type in the style. Types of the training samples and styles of speech in the training samples may correspond to each other.”, and Par. 0019:” For example, the style of speech corresponding to a news type is a news style, and the style of speech corresponding to a novel type is a novel style.”, and Par. 0020:” A training sample of the news type includes the text of the news type, and the speech having a news style of the text of the news type read by an announcer corresponding to the news type in the style of news type, i.e., a style of reading news. The announcer corresponding to the news type may read a text of the news type in advance. The text of the news type and the speech of the text of the news type read by the announcer corresponding to the news type in the news style are used as the training sample of the news type.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, Eagleman, Cengiz and Traupman in view of Kang to wherein the attribute keyword indicates a type of a media medium, and select a speech style having an attribute keyword which is most similar to the extracted attribute keyword indicating the type of the media medium, in order to synthesize the speech of the announcer corresponding to each of the plurality of types having a plurality of the styles, as evidence by Kang (See Par. 0007).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Isobe, and Eagleman, Cengiz, Traupman, and Kang as applied to claim 1, and in further view of Pollet (US20160093289A1) (hereinafter " Pollet").

Pollet was applied in the previous Office Action
Regarding claim 2, Isobe, Eagleman, Cengiz, Traupman, and Kang fail to explicitly disclose, however, Pollet teaches wherein each of the plurality of TTS engines includes at least one speech style feature, and (Pollet, Par. 0016:” The conventional approach to enabling a concatenative TTS system to render input text as speech in any one of multiple speech styles involves creating, for each speaking style, a database of speech segments by segmenting recordings of speech spoken in that style. In response to a user request to render input text as speech having a specified style, the conventional TTS system renders the input text as speech by using speech segments from the database of speech segments corresponding to the specified style. As a result, to render text as speech having a specified style, conventional TTS systems use only those speech segments that were obtained from recordings of speech spoken in the specified style. However, the inventors have recognized that obtaining a speech database having an adequate number of speech segments to allow for high-quality synthesis....”).
wherein the speech style feature includes at least one of a tone, a pitch, a speed, an accent, a speech volume, or a pronunciation (Pollet, Par. 0015:” Some embodiments are directed to multi-style synthesis techniques for rendering text as speech in any one multiple different styles. For example, text may be rendered as speech having a style that expresses an emotion, non-limiting examples of which include happiness, excitement, hesitation, anger, sadness, and nervousness. As another example, text may be rendered as speech having a style of speech spoken for a broadcast [e.g., newscast speech, sports commentary speech, speech during a debate, etc.]. As yet another example, text may be rendered as speech having a style of speech spoken in a dialogue among two or more people [e.g., speech from a conversation among friends, speech from an interview, etc.]. As yet another example, text may be rendered as speech having a style of speech spoken by a reader reading content aloud. As yet another example, text may be rendered as speech having a particular dialect or accent. As yet another example, text may be rendered as speech spoken by a particular type of speaker [e.g., a child/adult/elderly male or female speaker]. The above-described examples of speech styles are illustrative and not limiting, as the TTS synthesis techniques described herein may be used to generate speech having any other suitable style.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, Eagleman, Cengiz, Traupman, and Kang in view of Pollet to wherein each of the plurality of TTS engines includes at least one speech style feature, and wherein the speech style feature includes at least one of a tone, a pitch, a speed, an accent, a speech volume, or a pronunciation, in order to render input text as speech via concatenative synthesis, as evidence by Pollet (see par 0013).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Isobe, and Eagleman, Cengiz, Traupman, and Kang as applied to claim 1, and in further view of Chen  (US20140025382A1).

Chen was applied in the previous Office Action
Regarding claim 7, Isobe, Eagleman, Cengiz, Traupman, and Kang  fail to explicitly disclose, however, Chen teaches wherein at least one of the plurality of TTS engines is learned using a machine learning algorithm or a deep learning algorithm. (Chen, Par. 0019:”In an embodiment a text to speech method is provided, the method comprising:”, and Par. 0020:”receiving input text”, and Par. 0021:”dividing said inputted text into a sequence of acoustic units;”, Par. 0022:”converting said sequence of acoustic units to a sequence of speech vectors using an acoustic model, wherein said model has a plurality of model parameters describing probability distributions which relate an acoustic unit to a speech vector; and”, and Par. 0023:”outputting said sequence of speech vectors as audio,”, and Par. 0024:”the method further comprising determining at least some of said model parameters by:”, and Par. 0025:”extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and”, and Par. 0026:’mapping said expressive linguistic feature vector to an expressive synthesis feature vector which is constructed in a second space.”, and Par. 0027:”In an embodiment, mapping the expressive linguistic feature vector to an expressive synthesis feature vector comprises using a machine learning algorithm, for example, a neural network.”, and Par. 0028:”The second space may be a multi-dimensional continuous space. This allows a smooth change of expression in the outputted audio.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, Eagleman, Cengiz, Traupman, and Kang in view of Chen to wherein at least one of the plurality of TTS engines is learned using a machine learning algorithm or a deep learning algorithm, in order to improve training transformation since the number of patterns which need to be learnt is reduced, as evidence by Chen (See Par. 0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bakis et al (U.S. Patent Application Number: US20050096909A1) teaches (Par. 0005) “a method which includes identifying text to convert to speech, selecting a speech style sheet from a set of available speech style sheets, the speech style sheet defining desired speech characteristics, marking the text to associate the text with the selected speech style sheet, and converting the text to speech having the desired speech characteristics by applying a low level markup associated with the speech style sheet.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/MICHELLE M KOETH/Primary Examiner, Art Unit 2656